CAMPBELL, Judge.
The evidence in the light most favorable for the State was ample to take the case to the jury. The defendant has brought forward many assignments of error, including the failure to dismiss on the ground that the defendant was deprived of his right to a speedy trial. The offense occurred 10 September 1972. The defendant was arrested the same day, and he was released from jail on 18 September 1972, upon bail bond. Probable cause was found at a preliminary hearing on 21 September 1972, and bail bond was fixed at $750.00. A bill of indictment was presented to the Grand Jury in October 1972 but was continued for lack of witnesses. A true bill of indictment was returned at the December 1972 session of court. The case was placed on the calendar for trial 7 February 1973; and at that time, the defendant did not have an attorney and was adjudged to be an indigent and counsel was appointed for him. The trial was continued.
Thereafter, the case was placed upon the trial calendar at the March, April, July and August court sessions. The case was not reached for trial, however, due to prior cases. On 24 October 1973, the defendant filed a motion to dismiss the case for failure to prosecute and provide the defendant with a speedy trial. The trial court denied the motion and found that the de*514fendant had not shown any unreasonable delay on the part of the State in bringing the case to trial. We find no error in the ruling of the trial court in this regard.
Whether defendant has been denied the right to a speedy trial is a matter to be determined by the trial judge in the circumstances of each case. State v. Spencer, 281 N.C. 121, 187 S.E. 2d 779 (1972); State v. Frank, 284 N.C. 137, 200 S.E. 2d 169 (1973). In the instant case the evidence adduced at the hearing on the motion of the defendant supported the findings of fact by the judge, and those findings supported his conclusion.
We have considered the numerous other exceptions brought forward by the defendant, and we do not find sufficient merit therein to justify awarding a new trial.
The defendant was afforded a trial free of prejudicial error. It was a matter for the twelve, and they found against the defendant.
No error.
Judges Moréis and Vaughn concur.